DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claim 14 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 14 recites a functional limitation concerning plasma concentration of an incretin mimetic when added one time to the claimed solid depot over a particular time duration. There is inadequate description of the structure that corresponds to the function of the depot now recited. Some contemplated options for the two claimed compounds capable of being broken down by lipases are named, however there is a wide variety of compounds susceptible to degradation by lipase and their combinations can yield divergent release characteristics given their structural variability. No discussion is provided about what choices for these compounds should be made for a given incretin mimetic in order to elicit a particular release kinetic. None of the exemplified embodiments of extruded implants are characterized in regard to the plasma concentration they elicit upon implantation. As a result, the applicant has not met their burden in describing the invention and the artisan of ordinary skill would not have deemed the applicant to be in possession of the claimed invention as it is currently recited.


Enablement
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating type 1 diabetes mellitus, type 2 diabetes mellitus, brain insulin resistance associated with Alzheimer’s disease and dementia, and some cancers with hormone-secreting tumors, does not reasonably provide enablement for all cancers, retroviral infections, arteriosclerosis, bronchial asthma, hypertonia, chronic obstructive pulmonary disease, hepatitis, osteoporosis, coronary heart disease, macular degeneration, hyposomatotropism, anaemia, fertility disorders, Pubertas praecox, endometriosis, paroxysmal nocturnal haemoglobinuria, mastodynia, Tourette's syndrome, depression, personality disorders, compulsive disorders, attention deficit hyperactivity disorder in children, irritability in foetal alcohol syndrome and autism, delusions, hallucinations, rheumatoid arthritis, Crohn's disease, ulcerative colitis, spondylitis ankylosans (morbus bechterew), psoriasis arthritis, psoriasis, multiple sclerosis, or diabetic macular oedema.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The factors that may be considered in determining whether a disclosure would require undue experimentation are set forth by In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
	1) the quantity of experimentation necessary,
	2) the amount of direction or guidance provided,
	3) the presence or absence of working examples,
	4) the nature of the invention,
	5) the state of the prior art,
	6) the relative skill of those in the art,
	7) the predictability of the art, and
	8) the breadth of the claims.
These factors are always applied against the background understanding that scope of enablement varies inversely with the degree of unpredictability involved. In re Fisher, 57 CCPA 1099, 1108, 427 F.2d 833, 839, 166 USPQ 18, 24 (1970). Keeping that in mind, the Wands factors are relevant to the instant fact situation for the following reasons:
 The invention relates to treating a collection of unrelated medical conditions by providing an extruded depot that comprises octreotide, glucagon-like peptide 1 (GLP-1) analogues, liraglutide, albiglutide, dulaglutide, lixisenatide, or exenatide in at least two compounds of the class of substances which can be broken down by lipases, wherein the at least two compounds comprise a lower-melting point temperature compound and a higher-melting point temperature compound. The relative skill of those in the art is high, that of an MD or PHD. That factor is outweighed, however, by the unpredictable nature of the art. 
The recited method merely “provides” the claimed device to a patient. The way in which the device is administered is not recited, therefore numerous delivery routes are possible including implantation, oral, buccal, topical, rectal, etc. Each of these administration routes have different kinetic outcomes given the different environments they present. Thus the efficacy via one administration route does not necessarily translate to efficacy via another administration route. Liraglutide, albiglutide, dulaglutide, lixisenatide, and, exenatide are GLP-1 analogs and are known for their utility in treating type 2 diabetes (see Manandhar et al. - previously cited). Type 1 diabetes treatment with some of these compounds has also seen some success (see Janzen et al. previously cited). Octreotide is a somatostatin agonist known for treating acromegaly (see Bornschein et al. previously cited). The claimed conditions to be treated extend far beyond these known pathologies. More specifically, the listing of conditions to be treated do not share a common underlying etiology or biochemical pathway. For example hypertonia is caused by a disruption in the signal between the central and peripheral neurons due to upper motor neuron lesions (see Evans et al. previously cited;  page 161 second column fist full paragraph). The conditions that commonly lead to hypertonia include cerebral palsy, traumatic brain or spinal injury, metabolic disorders, leukodystrophies, hydrocephalus, stroke, and multiple sclerosis (see page 161 second column first full paragraph). The condition manifests as spasticity, dystonia and rigidity, none of which are connected to GLP-1 or somatostatin and none of which were treated by the instantly claimed compounds at the time of filing (see tables 2 and 3). Mastodynia is a condition with a variety of underlying causes including injury, cancer, hormonal changes, large breast size, breast cysts, hormone replacement, diet, and abscesses (see Grullon et al. previously cited page 2). Therapies include, non-steroidal anti-inflammatory drugs, supportive undergarments, as well as tamoxifen and danazol when first line therapies prove ineffective for long term persistence of the condition (see pages 4-5). The condition is not connected to GLP-1 or somatostatin and not identified to be treated by the instantly claimed compounds at the time of filing. The etiology of  hypertonia and mastodynia differ considerably from each other and the diabetes and acromegaly conditions the claimed compounds are known to treat.
The disclosure has established no connection amongst the claimed conditions or between the claimed compounds and the scope of conditions that are recited to be treated. There are no examples of any condition being treated by a claimed compound.
Given the lack of evidence of the claimed compounds effectively treating the collection of claimed conditions and the wide range of underlying biochemical pathways in the claimed conditions, the artisan of ordinary skill would have no reason to predict that the claimed conditions could all be effectively treated by a claimed compound. Because of the known unpredictability of the art, and in the absence of experimental evidence, no one skilled in the art would accept the assertion that the instantly claimed method could be practiced commensurate with the claim scope. Accordingly, the instant claims do not comply with the enablement requirement of §112, since to practice the invention claimed in the patent a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is unclear regarding the limitations it adds to the claimed product. The claim recites a particular release kinetic occurring from the device “when an incretin mimetic is added one time to the extruded depot”. The structure added by the recitation of the claim to its parent claim is unclear, given this conditional recitation and the release kinetics/pharmacokinetics that are also recited at the end of the claim. The parent claim recites a listing of active substances that are not all incretin mimetics (e.g., octretide). So it is unclear what structure is necessary for a drug that may or may not be present in the dosage form to have the claimed release kinetics. Also, the impact of the “added one time” recitation is unclear. The product could be made by a singular addition of incretin mimetic or two serial additions of incretin mimetic that total the same amount. These structures would not be distinct from one another, yet one would be required to have the instantly claimed release kinetic. How the artisan of ordinary skill would distinguish which formulations would have to demonstrate the claimed release kinetic is unknown. Further, the added structure necessary to achieve the claimed release kinetic also is not clear given that incretin mimetics can vary widely in their chemical structures. Thus the metes and bounds of structures embraced by the claimed composition is unknown.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 9-11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. (previously cited) in view of Kloke et al. (previously cited).
Winter et al. teach a solid extruded dosage form composed of 16 wt% of a triglyceride of lauric acid, myristic acid, and palmitic acid that melts at 36⁰C (lower-melting) and 64 wt% of glyceryl tristearate that melts at 71⁰C (higher-melting) (see example 1; instant claims 1-5). These compounds are instantly recited as being broken down by lipase (see instant table 1). The dosage form additionally includes interferon -2a at 10 wt% and polyethylene glycol (auxiliary agent) at 10 wt%. The extruded product has a diameter of 2 mm and a length of 2.3 cm, yielding a 1:11.5 ratio of diameter to length (see paragraph 175 instant claims 9-10). The product is made by generating a homogenous mixture of the components that are then extruded at 40⁰C (see paragraphs 148 and 175; instant claims 7 and 11). In addition to interferons, Winter et al. teach other therapeutic substances that may be included in the delivery depot and name insulin, a drug for treating diabetes (see paragraphs 114, 117-120; Kloke et al. table 2; instant claims 1 and 16). Another preferred example of triglyceride combinations to employ has a melting point five degrees lower than that of example 1 and is a combination of triglyceride based on 27% lauric, 71% myristic and 2% palmitic acid as the lower melting lipid and glyceryl tristearate (see paragraph 109 and table 3 third entry). This combination is the same as that exemplified in instant example 1. The depot is taught to be administered to provide parenteral and sustained delivery of its biologically active substance over at least three weeks (see paragraphs 151-152). Administration routes that are preferred include subcutaneous, nasal, pulmonary, and buccal which all imply administration to a subject that has skin, a nose, lungs, or a mouth (see paragraphs 152-153; instant claim 16). A drug included in the listing instantly claimed is not explicitly recited.
Kloke et al. teach insulin as well as exenatide as treatments included in an injectable drug delivery system to treat type 2 diabetes mellitus (see abstract and table 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select exenatide for the extruded depot of Winter et al. because it is a drug, like the envisioned insulin, that treats diabetes. This choice would have been obvious as an alternative to the active compound that they employ in their exemplified dosage form. Also it would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. The auxiliary agent that is further defined in instant claim 5 is optional, thus its presence is not required. The instant specification provides a similar dosage form to that rendered obvious that also has 10 wt% exenatide, glyceryl tristearate in the form of Dynasan® 118, and a different lower melting point temperature compound (see instant example 1). The melting point of the instant lower melting point temperature compound and that of Winter et al. are very similar (see Winter et al. paragraphs 103 , 105, and example 1). It alternatively would have been obvious to select the third entry of table 3 as another lipid combination exemplified by Winter et al. for the exenatide depot because they set it forth as a preferred option and as a matter of routine choice by the artisan seeking to alter the performance of the depot based upon its melting point. (see paragraph 109 and table 3). This would then provide the same two higher and lower melting point temperature compounds and drug as that of instant claim 1. According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Given the product rendered obvious by the prior art has the claimed components present at the claimed proportions and the same or nearly the same selections of materials as that instantly exemplified, the associated function of these materials would also follow. Therefore claims 1-5, 7, 9-11, 14, and 16 are obvious over Winter et al. in view of Kloke et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. in view of Kloke et al. as applied to claims 1-5, 7, 9-11, 14, and 16 above, and further in view of Guse et al. (previously cited).
Winter et al. in view of Kloke et al. render obvious the limitations of instant claim 1. The presence of an exterior coating is not detailed.
Guse et al. teach solid lipid implants that are composed of a lipid and protein to be delivered that are combined in a single matrix (see abstract and page 138 second column third full paragraph). The solid matrix is subsequently coated with poly(lactide-co-glycolide) (PLGA), an auxiliary agent that modifies the release of the protein (see page 139 first column first full paragraph). The coating was found to delay release of the contained active (see figures 3 and 7). Further modifications to the lipid implant included the addition of a water soluble poragen in the matrix that increased the rate of release as the proportion increased (see figures 8 and 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a PLGA layer to the exterior of the device of Winter et al. in view of Kloke et al. as taught by Guse et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Here the improvement is the ability of the artisan to tune the release kinetics of the contained proteins such that a desired temporal release can be achieved. Therefore claim 8 is obvious over Winter et al. in view of Kloke et al. and Guse et al. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Winter et al. in view of Kloke et al. as applied to claims 1-5, 7, 9-11, 14, and 16 above, and further in view of Mihov et al. (previously cited).
Winter et al. in view of Kloke et al. render obvious the limitations of instant claims 1 and 11. A second extrusion step is not detailed.
Mihov et al. teach solid drug delivery implants that are made via extrusion (see paragraphs 6-10 and 65-70). Here the matrix material and the drug are combined and fed into an extruder (see paragraph 70). More uniform mixing is taught to occur when the extrusion is performed twice such that the drug and matrix are blended, extruded, ground, and then extruded a second time (see paragraph 70). The grinding step implicitly includes a step of cutting.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional steps of cutting, grinding and then a repetition of the extrusion after the first extrusion step of Winter et al. in view of Kloke et al. as taught by Mihov et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 12 is obvious over Winter et al. in view of Kloke et al. and Mihov et al. 


Response to Arguments
Applicant's arguments filed September 6, 2022 have been fully considered. In light of the amendment to the claims, the rejections of claim 16 under 35 USC 112, claim 14 under 35 USC 112(a) for new matter, and the rejection under 35 USC 102 are withdrawn. The arguments directed toward the remaining rejections are unpersuasive, even in light of the amendment.

Regarding the rejection under 35 USC 112(a):
The applicant argues that the addition of language concerning an incretin mimetic to claim 14 addresses its written description issues. This addition adds some clarity and reintroduces description issues that were previously present. These concerns are addressed in the continued rejection of this claim due to a lack of adequate description.
The applicant additionally argues that claim 16 is enabled for the full scope of pathologies it recites, stating that the subset that is enabled provides support for the rest of the claimed set. The collection of recited pathologies are not related conditions. They have a host of different etiologies, physical presentations, and approaches that have been employed for treatments. Thus the ability of one condition to be treated by a claimed compound is not predictive of the same compound effectively treating another recited pathology. Several of the claimed pathologies elicit unpredictable outcomes when known treatments are applied. For example, there are first line treatments for mastodynia and second line treatments if the first line treatments fail. The fact that second line treatments exist indicates that the first line treatments do not always work as expected. The applicant has no data for the treatment of any of their claimed conditions with their claimed actives. This makes treatment of many of the claimed conditions with the claimed compounds even more unpredictable. Some claimed conditions are known to be treated with the claimed compounds and these methods are enabled. The remaining conditions are not predictably treated with the claimed compounds. Therefore the full scope of claimed treatment methods are not enabled.

Regarding the rejection under 35 USC 103:
The applicant argues that is unclear why a person of ordinary skill would look to anti-diabetic compounds of Winter et al. and Kloke to arrive at the present invention. Winter et al. teach a delivery vehicle for protein and peptide-based drugs, where they name insulin as an envisioned drug to delivery. Insulin is well known as an anti-diabetic treatment; thus Winter et al. envision administering an anti-diabetic treatment. Moreover, Kloke et al. teach that both exenatide and insulin are anti-diabetic drugs. As a result,  the artisan would have had interest in employing the delivery vehicle of Winter et al. for peptide drugs that treat the same pathologies as the drugs they explicitly teach.
 The applicant argues that Winter et al. do not teach small peptide active substances, and particularly those that are insntaly claimed. To the contrary, Winter et al. explicitly teach the delivery of peptide drugs and Kloke et al. is cited to address those specifically recited in the instant claims. As a rejection based upon a combination of references, no single reference is required to address all the claim limitations in order to support the obviousness of the claims. The claimed features are met by the combination of teachings provided by Winter et al. and Kloke et al.
The applicant argues of a difficulty in extruding small peptides while maintaining their stability. Winter et al. explicitly teach the extrusion of proteins, peptides, and polypeptides into a dosage form where the maintenance of their stability is a feature. Thus the applicant’s ability to maintain stability in spite of an extrusion process was not new.
Further, the applicant asserts that Guse et al. do not remedy the purported deficiencies of Winter et al. and Kloke et al. Guse et al. was cited to address the obviousness of a PLGA coating on the exterior of a lipid delivery vehicle. Its teachings are not necessary to render the limitations of the independent claims obvious. 


Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        

/MELISSA S MERCIER/Primary Examiner, Art Unit 1615